Citation Nr: 0018816	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral weak foot, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The veteran served on active duty from 
October 1942 to January 1946. 


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue 
regarding an increased evaluation for bilateral weak foot has 
been obtained.

2.  The veteran's service connected disability of each foot 
is manifested by complaints of pain and some limitation of 
function, and arthritis with slight limitation of each foot 
which cannot be dissociated completely for rating purposes 
from the over all bilateral service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for 
disability of the right foot have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40,  4.45, 4.59, 4.71a, 
Diagnostic Codes 5277, 5276, 5003-5010 (1999); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Butts v. Brown, 5 Vet. App. 
532 (1993). 

2.  The criteria for a 10 percent disability evaluation for 
disability of the left foot have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40,  4.45, 4.59, 4.71a, 
Diagnostic Codes 5277, 5276, 5003-5010 (1999); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Butts v. Brown, 5 Vet. App. 
532 (1993). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluations is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991). The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained, as further described below.  He has declined the 
opportunity to have a personal hearing.  And, the Board does 
not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
to develop the evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

Furthermore, with respect to musculoskeletal system, the 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating 
for an orthopedic disorder should reflect functional 
limitation which is due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999). The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating or the joint.  See 38 
C.F.R. § 4.59 (1999).

In this case, in a January 1946 rating decision, the veteran 
was awarded service connection and a 10 percent disability 
evaluation for bilateral weak foot, effective January 1946.  
Subsequently, in a May 1947 rating decision, such award was 
decreased to a 0 percent evaluation, effective July 1947.  At 
the present, the veteran's bilateral weak foot disability is 
currently evaluated as 0 percent disabling under Diagnostic 
Code 5277, effective July 1974.  He currently complaints of 
pain, swelling and problems with range of motion, and thus, 
as he is seeking an increased evaluation in excess of 0 
percent, the case is before the Board for appellate review.

With respect to the applicable law, under Diagnostic Code 
5277, a 10 percent disability evaluation, which is the 
maximum allowed, is awarded for bilateral weak foot, by 
rating the underlying condition, if it is a symptomatic 
condition secondary to many constitutional conditions, 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness.  See 38 C.F.R.  § 4.71a Diagnostic 
Code 5277 (1999).

In addition, the Board will evaluate the veteran's disability 
under other applicable Diagnostic Codes, which in this case 
are Diagnostic Codes 5276 and 5010.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (implicitly holding that the BVA's 
selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and 
a reasonable basis exists for its selection) (Citations 
omitted).

In this regard, under Diagnostic Code 5276, a 10 percent 
disability evaluation is granted for moderate, acquired 
flatfoot characterized by weight-bearing line over or medial 
to the great toe, inward bowing of the tendon achillis, pain 
on manipulation and use of the feet.  A 30 percent disability 
evaluation is warranted for a severe, acquired flatfoot 
disability with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (1999).  And, a 50 percent disability evaluation is 
awarded for a pronounced, acquired flatfoot disability with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Id.

Furthermore, diagnostic Code 5010 provides that arthritis due 
to trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis. Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.). When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1999).

With respect to the evidence of record, the evidence shows 
the veteran injured his feet during his active service when, 
while a crew member of a destroyer which was being attacked 
and evacuated, he fell through a hatch injuring his left foot 
and ankle.  The veteran's service medical records do not 
contain specific information as to the treatment the veteran 
received for his injury.  However, a May 1946 VA examination 
report, which is dated about five months after the veteran's 
discharge, notes that after his injury his treatment included 
the use of arch supports, which seemed to relieve his 
symptoms a great deal.  At that time, the veteran was 
diagnosed with weak bilateral foot and pes planus.  

From 1946 to the present, the veteran has been 
examined/evaluated for his service connected disability in 
various occasions.  Specifically, the Board notes that the 
evidence includes an April 1998 VA scar examination report 
noting a diagnosis of scar of the right lower leg, residual 
laceration.  However, there is no discussion as to any 
relationship between this scar and the service connected 
bilateral weak foot disability.  

In addition, an April 1998 VA feet examination report 
indicates the veteran complained of pain in both feet and 
ankles which worsened with prolonged standing and walking.  
Upon examination, he presented evidence of a loss of 
longitudinal arch, quite large ankles, and 2+ pitting edema 
of both lower extremities.  However, he had a full range of 
motion of both feet, bilateral ankle dorsiflexion to 10 
degrees, bilateral plantar flexion to 45 degrees, and normal 
gait.  Furthermore, although the lateral aspect of his right 
shoe wore out more on the medial area, he was found to have 
adapted to his gait.  He had normal weight bearing and non-
weight bearing alignment, and no degree of valgus or 
malalignment of the fore foot and mid foot.  And, upon x-ray 
examination, although he presented evidence of bilateral 
hallux valgus, arthritic changes at the first 
metatarsophalangeal joint on the right side, and bilateral 
plantar calcaneal spurs; he only presented evidence of 
vascular calcifications at both ankles. 

Lastly, the evidence includes medical records from the Topeka 
VAMC dated from 1986 to 2000 describing the treatment the 
veteran has received over time for various disorders 
including, but not limited to, gastrointestinal problems, 
sinuses, renal problems, and psychiatric symptomatology.

After a review of the evidence, the Board finds that the 
evidence shows that the veteran's original injury occurred 
when he fell through a hatch injuring his left foot and 
ankle.  And about five months after his discharge, a May 1946 
VA examination revealed that he was treated for such in-
service injury and was provided arch supports, which seemed 
to relieve his symptoms.  At that time, the veteran was 
diagnosed with weak bilateral foot and pes planus.  However, 
the was service connected in 1946 for a disability 
characterized as bilateral weak foot.

At present, the veteran's bilateral foot disability is 
characterized by complaints of pain, pain in both feet and 
ankles which worsened with prolonged standing and walking, 
evidence of a loss of longitudinal arch, quite large ankles, 
and 2+ pitting edema of both lower extremities.  He has some  
limitation of motion on dorsiflexion in that dorsiflexion is 
to 10 degrees but normal dorsiflexion is to 20 degrees. 
Otherwise motion is normal.  Also, gait is normal.  Although 
the lateral aspect of his right shoe wears out more on the 
medial area, he has adapted to his gait, has normal weight 
bearing and non-weight bearing alignment, and does not have a 
degree of valgus or malalignment of the fore foot and mid 
foot.

While it is not altogether clear that the veteran has 
arthritis in both feet, as well as the ankles, or that the 
arthritis is part of the service connected disability, and it 
is not certain that pes planus is part of the service 
connected impairment, the Board cannot dissociate completely 
the symptoms from these impairments from his service 
connected disability.  It may be that only his bilateral 
condition should be evaluated with a single rating.  But 
because the examiner did diagnose arthritis of the feet, the 
Board will resolve doubt in the veteran's favor and assign a 
separate 10 percent rating for each foot to encompass the 
arthritis, slight limitation of motion with associated 
complaints of pain and weakness.  Thus, considering these 
medical findings, including that he suffers from some 
functional loss of the feet due to pain, a 10 percent 
disability evaluation is granted for each of the veteran's 
feet under Diagnostic Code 5003-5010.  As noted the benefit 
of the doubt again is resolved in the veteran's favor. 38 
U.S.C.A. § 5107.

The Board has reviewed the diagnostic criteria of all codes 
that could be utilized in evaluating the veteran's 
disability, particularly diagnostic code 5277 but finds that 
he would be entitled to no more than a single 10 percent 
rating if his disability were evaluated under an code besides 
5010-5003.  The Board has also considered the provisions of 
diagnostic code 5276, but it is obvious that his condition is 
not severe, a finding required for a single rating in excess 
of 10 percent or in this case, combined ratings of 20 
percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, however, there has been no 
showing that the disability under consideration has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise has rendered 
impracticable the application of the regular schedular 
standards.

The Board finds that any occupational impairment or 
unemployability the veteran may have is not show to be 
exclusively due to his service connected bilateral weak foot 
disability.  Accordingly, a remand to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for an 
extra-schedular rating does not appear to be warranted.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 10 percent disability evaluation for disability of the 
right foot is granted, subject to those provisions governing 
the payment of monetary benefits. 

A 10 percent disability evaluation for disability of the left 
left foot is granted, subject to those provisions governing 
the payment of monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

